Citation Nr: 0500431	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left lung tube 
illness.

2.  Entitlement to service connection for pleurisy of the 
left lung due to left bronchial tube illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran presented testimony before 
the undersigned Acting Veterans Law Judge during a hearing on 
appeal via video conference in April 2004.  A copy of the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records reveal that he was 
diagnosed with acute pleurisy of the left lung, manifested by 
pain in the left chest in December 1959.  The subsequent 
outpatient service treatment records show that the veteran 
continued to receive treatment for pain in the left lung 
through March 1960.  The veteran's May 1960 service 
examination report for release to inactive duty is negative 
for findings of pleurisy or any lung abnormality.

Given that the veteran was diagnosed with pleurisy of the 
left lung while in service, and it is documented in his 
service medical records that he was treated for over three 
months, the Board finds that an examination is necessary to 
determine whether the veteran experiences any current 
residuals of pleurisy of the left lung shown during service.  
The March 2003 VA examination report that is of record is 
inadequate because the examiner did not specifically discuss 
whether the veteran experienced any residual pleurisy of the 
left lung or a left bronchial tube disorder.

During a videoconference with the undersigned, the veteran 
testified that he was scheduled to see a VA respiratory 
specialist in February 2005.  He also reported that he 
treated with the VA Medical Centers in Nashville and 
Clarksville.  The RO should attempt to obtain a copy of the 
records relating to the February 2005 appointment with a VA 
respiratory specialist if possible. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow an 
appropriate period of time for response.  

?	The RO should attempt to locate and 
associate with the veteran's claims 
folders the report of the scheduled 
February 2005 appointment with a VA  
respiratory specialist, if possible.  
The RO should also attempt to obtain 
any relevant VA treatment records 
for the veteran's lung problems from 
the Nashville and Clarksville 
facilities.  .

?	When the requested information and 
any necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and severity of any current residuals of 
pleurisy of the left lung, which was 
diagnosed during service, or left 
bronchial tube illness.  The claims file 
must be made available to the examiner to 
review.  After reviewing the claims file, 
the examiner should address the 
following:
  
?	Determine the etiology of any 
current left lung disorder and/or 
left bronchial tube illness.  The 
examiner should identify any 
objective evidence of any 
abnormality and render a diagnosis 
with respect to each claimed symptom 
which is due to a known clinical 
diagnosis.  The examiner should 
provide an opinion as to whether it 
is likely, unlikely or at least as 
likely as not that the etiology of 
any current left lung pathology is 
etiologically related to the 
veteran's military service, to 
include acute pleurisy of the left 
lung, which was diagnosed during 
service in December 1959 and treated 
through March 1960.  The examiner 
should also specifically identify 
whether the veteran experiences a 
left bronchial tube illness as a 
result of service, which cause the 
development of left lung pleurisy.  
The examiner should provide the 
supporting rationale for each 
opinion expressed.  A notation to 
the effect that this record review 
took place should be included in the 
examination report.  

?	(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

3.  After the above has been completed, 
to the extent possible, the RO should 
review the claims file and conduct any 
additional development required to comply 
with the notice and duty to assist 
provisions of the VCAA.

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for pleurisy of the left lung and a left 
bronchial tube illness.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




